Per Curiam.

Department One.
Action for foreclosure of a deed of trust upon real estate, a receiver was appointed, etc. The amount of the indebtedness, including unpaid interest, default in the payment of taxes, etc., was admitted. Judgment was entered as prayed for. We have given the matter thorough consideration upon application for supersedeas and are of opinion that the points urged for reversal are without merit, for which reasons the supersedeas will be denied and the judgment affirmed.

Supersedeas Denied and Judgment Affirmed.